Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 5/21/2021. Claims 1- 20 have been examined in this application.  This communication is the first action on the merits.  
Information Disclosure Statement
2.	Applicant’s statement regarding IDS practice filed 5/21/2021 is acknowledged.  The Examiner has reviewed the parent applications and the cited prior art in those applications, prior to the issuance of this office action. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	First, Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble recites a computer but the body of the claim after the comprising term is silent to any computer. Ex parte Langemyr, an informative Board of Appeals decision, decided that a machine in the preamble of a method or process claim is not enough to make it statutory and that you need to recite 
5.	Second, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) collecting information, analyzing it, and displaying certain results or performing operations based on the collection and analysis of the information. 	Collecting information, analyzing it, and displaying certain results or performing operations based on the collection and analysis of the information is a mental process as well as subject matter where the commercial or legal interaction is business relations which is a certain method of organizing human activities.  Since the claims recite mental processes as well as certain method of organizing human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite:
	(1)   Adding the words “apply it” ( or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Specifically as recited in the claims: (a) software running on a computer to perform the functions (see claims 1-7 and 15-20) and (b) a computer implemented method (see claims 8-14)

	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the fraud detection that generates alerts technological environment or field of use (See claims 1-20) 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 1-20) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) transmitting an alert (see claims 1,8, and 15)
	- Alexander, III et al. (United States Patent Application Publication Number: US 2002/0080938) paragraph 0040 “Alerts may take the form of an email, alpha page, numeric page, live person notification, and combinations thereof. Although a server is exemplified, a suitable CCP 600 for use with the present invention includes any suitable microprocessor-based device utilizing a suitable operating system, and other industry recognized devices capable of processing data and transmitting alerts known to those skilled in the art. CCP 600 is coupled to a display 800 upon which the current status of the data, in this example a web page, is displayed and accessible by the Internet 700”
	- Brower et al. (United States Patent Application Publication Number: US 2004/0120591) paragraph 0036 “In step 36, in addition to the actions described for the same labeled step in FIG. 2, capture computer 16 may also transmit an alert to user computer 24 using communications network 22, at which time user computer 24 notifies the end user by sound, visual display, or any attention attracting means as is commonly found in the art.”
Wallace (United States Patent Application Publication Number: US 2006/0064316) paragraph 0039  “The system includes notification means that generates and forwards flagged messages preferably over network communications such as electronic mail (e-mail) for immediate action or notification. Other methods for notification that are known in the art include transmitting an alert over telephone, facsimile, or printing a report that is delivered via U.S. mail. For each notification transmitted, the actions database accesses the documents database that generates a record of such transmission that can include the message transmitted, the date of transmission, as well as the method of transmission. The record is stored and provides a history of correspondence transmitted to each end-user.”
	-USPTO July 2015 Update Appendix I: Examples page 4: “ It is noted that, as discussed above, some of the limitations when viewed individually do not amount to significantly more than the abstract idea (such as storing subscriber preferences of transmitting an alert)” 
	(c) GPS providing location information (see claims 5, 12, and 19)
	- Horvitz (United States Patent Application Publication Number: US 2002/0087649) paragraph 0349 “ The GPS device 620 can also be employed to ascertain the user’s current location, as known in the art.”
	- Seshadri et al. (United States Patent Application Publication Number: US 2004/0002988) paragraph 0663 “ The GPS device 3616 can also be employed to ascertain the user’s current location, as known in the art.” 
	- Bangalore et al. (United States Patent Application Publication Number: US 2004/0122674) paragraph 0029 “ As would be known in the art, such technologies as 
	(d) add items to shopping cart (see claim 5, 12, and 19)
	- Colasurdo et al. (Untied States Patent Application Publication Number: US 2002/0161839) paragraph 0009 “This application, herein termed the "front-end" or "shopping" application, is what allows a client to navigate through a retail Web site to identify goods for purchase and add them to a virtual shopping cart, as is well known in the art.” 
	- Trajkovic et al. (United States Patent Application Publication Number: US 2003/0050864) paragraph 0038 “ Methods for purchasing goods on-line, particularly by filling a virtual “shopping cart” are well known in the art and may or may not involve using a credit card for the purchase.” 
	- Metzger (United States Patent Application Publication Number: US 2004/0186760) paragraph 0041 “ As shown, the attendant is presented with a list of selectable beers that may be added to an electronic-type “shopping cart” known in the art by selecting the “add” button associated with each item” 
	(e) swipe credit card data (see claim 5, 12, and 19) 
	- Wesley (United States Patent Application Publication Number: US 2008/0011837) paragraph 0024 “ In this context, payment device information may include minimal information required to identify the payment device, such as a credit card number and expiration date, or could include “swipe data” which is known to those skilled in the art.”
Coughlin (United States Patent Application Publication Number: US 2005/0102163) paragraph 0040 “ to receive actual payment, the retrieval system 18 is preferably operable to receive a credit or debit card number by either swiping a credit or debit card through the electronic card reader 38 or inputting the number via the input 34, as is well known in the art.”
	- Baron et al. (United States Patent Application Publication Number: US 2014/0052634) paragraph 0077 “ However, it is understood by those familiar with the art that other processes may be used to associate a payment card with a user, including but not limited to: text entry of a payment card Primary Account Number, swiping the payment card with a credit card reader, or Near Field Communication of a unique identifier by the payment card.”
Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more (inventive concept) step as detailed above.
 Further the Examiner notes that the Examiner in the efforts of compact prosecution has rejected claims 8-14 under the Alice type 101 rejection (in particular the 2019 Revised Patent Subject Matter Eligibility Guidance) even though the claims as currently recited are not statutory, since as discussed above the claims can be amended to fall within a statutory category (e.g. adding an computer to the body of the claim) (see USPTO October 2019 Update: Subject Matter Eligibility page 10 Figure 1 “can claim be amended to fall within a statutory category?”). 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 8, Applicant recites a computer-implemented method in the preamble however after the comprising term the claim is silent to as to any computer i.e. a machine.  Therefore the metes and bounds of the claim cannot be ascertained since it is unclear as to where the computer implementation takes place in the claim.  If Applicant were to amend the claim to recite a computer in the body of the claim, the 112 second/b rejection could be withdrawn. Examiner’s note: See Ex parte Langemyr, an informative Board of Appeals Decision. 
	Further claims 9-14 that depend off of claim 8 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Interpretation - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Carlson et al. (United States Patent Application Publication Number: US 2012/0259784).
	As per claim 1, Carlson teaches A server system, comprising: (see abstract, Examiners note: systems for analyzing credit card or other financial transactions and when the transaction meets or exceeds a user-selected threshold sending a transaction notification message to a consumer’s electronic device such as a cell phone). 
a memory storing software instructions; and a processor configured to execute the software instructions to perform operations comprising: (see paragraphs 0018 and 0066, Examiner’s note: software running on a computer to perform the operations of Carlson). 
receiving activity data relating to an activity of a user interacting with a merchant; identifying the merchant based on location-based data; analyzing historical data related to the merchant; generating reputation scores for both the user and the merchant based on the historical data; comparing the reputation scores to a predetermined fraud threshold; determining whether the reputation scores exceed the predetermined fraud threshold; (see paragraphs 0012, 0013, 0054, 0063, and 0085 Examiner’s note: teaches scores may take into account various factors like location of merchant, type of merchant, or amount purchased and weightings which are used to generate a score, and if the score is over a certain threshold an alert is sent to the user). 
determining a transactional score for the activity based on the activity data; determining, prior to initiation of a transaction with the merchant, whether the transactional score and reputation score triggers a fraud transaction alert;(see paragraphs 0015, 0041, and 0064-0065, Examiner’s note: teaches taking into account additional information like coupons redeemed to determine fraud, would also read on how the system determines to generate coupons as discussed in the above paragraphs). 
configuring a display associated with the user to present an alert message to the user prior to the initiation of the transaction, wherein the alert message includes a plurality of options for the user to select to receive additional information regarding an alert; (see abstract and paragraphs 0016, 0030, 0056, 0060, Examiner’s note: teaches sending alerts to a user’s cell phone based on calculations of possible transactions). 
receiving an indication of a user preference as it relates to at least one of the plurality of options; and transmitting an updated message to the user, wherein the updated message is based on the indication of the user preference (see paragraphs 0041, 0056, and Figures 1A-1B, Examiner’s note: teaches allowing a user to halt a transaction as well as downloading and displaying coupons). 
As per claim 2, Carlson teaches
	further comprising, determining whether the transaction is suspicious based on at least one of a deviation of an amount of the transaction from a normal or average amount, a location of the transaction, a type of the transaction, or a frequency of the transaction, in response to receiving the activity data relating to an activity of the user interacting with the merchant (see paragraphs 0013, 0015, 0041, and 0054, Examiner’s note: teaches various factors that can be used to determine a potential fraudulent transaction including amount , location of transaction, type of transaction, frequency transaction, user interactions, etc.  While the Examiner has mapped to multiple alternatives in the effects of compact prosecution only one is required by the claims). 
As per claim 5, Carlson teaches
	wherein the activity data includes one or more of: GPS data indicating that the user is near or at the merchant; pre-purchase data indicating that a user is going to conduct the transaction with the merchant; third party data indicating that the user has logged into a third party application; suspicious transaction data; the user adding items to a virtual shopping cart; a user bank card associated with the user was swiped; and transaction value variance data (see paragraphs 0013, 0054,  0073, Figure 4, Examiner’s note: receiving data from an authorization request from a reader terminal.  
	As per claim 6, Carlson teaches
	wherein the historical data associated with the merchant comprises rating or review information about the merchant (see paragraphs 0013, 0015, 0054, Examiner’s note: taking into account information about the merchant like merchant type or merchant location). 
	As per claim 7, Carlson teaches
	wherein the predetermined fraud threshold is set by the user (see paragraphs 0012, 0013, 0054, 0063, and 0085 Examiner’s note: teaches scores may be take into account various factors like location of merchant, type of merchant, or amount purchased and weightings which are used to generate a score, and if the score is over a certain threshold an alert is sent to the user, where the threshold is set by the user).
	As per claim 8, Carlson teaches A computer-implemented method comprising: (see abstract, Examiners note: methods for analyzing credit card or other financial transactions and when the transaction meets or exceeds a user-selected threshold sending a transaction notification message to a consumer’s electronic device such as a cell phone).
	 receiving activity data relating to an activity of a user interacting with a merchant;  identifying the merchant based on location-based data;  analyzing historical data related to the merchant;  generating reputation scores for both the user and the merchant based on the historical data;  comparing the reputation scores to a predetermined fraud threshold;  determining whether the reputation scores exceed the predetermined fraud threshold; (see paragraphs 0012, 0013, 0054, 0063, and 0085 Examiner’s note: teaches scores may take into account various factors like location of merchant, type of merchant, or amount purchased and weightings which are used to generate a score, and if the score is over a certain threshold an alert is sent to the user).
	determining a transactional score for the activity based on the activity data;  determining, prior to initiation of a transaction with the merchant, whether the transactional score and reputation score triggers a fraud transaction alert; (see paragraphs 0015, 0041, and 0064-0065, Examiner’s note: teaches taking into account additional information like coupons redeemed to determine fraud, would also read on how the system determines to generate coupons as discussed in the above paragraphs).
	 configuring a display associated with the user to present an alert message to the user prior to the initiation of the transaction, wherein the alert message includes a plurality of options for the user to select to receive additional information regarding an alert; (see abstract and paragraphs 0016, 0030, 0056, 0060, Examiner’s note: teaches sending alerts to a user’s cell phone based on calculations of possible transactions).
	receiving an indication of a user preference as it relates to at least one of the plurality of options;  and transmitting an updated message to the user, wherein the updated message is based on the indication of the user preference (see paragraphs 0041, 0056, and Figures 1A-1B, Examiner’s note: teaches allowing a user to halt a transaction as well as downloading and displaying coupons).
	As per claim 9, Carlson teaches
	further comprising, determining whether the transaction is suspicious based on at least one of a deviation of an amount of the transaction from a normal or average amount, a location of the transaction, a type of the transaction, or a frequency of the transaction, in response to receiving the activity data relating to an activity of the user interacting with the merchant (see paragraphs 0013, 0015, 0041, and 0054, Examiner’s note: teaches various factors that can be used to determine a potential fraudulent transaction including amount , location of transaction, type of transaction, frequency transaction, user interactions, etc.  While the Examiner has mapped to multiple alternatives in the effects of compact prosecution only one is required by the claims).
	As per claim 12, Carlson teaches
	wherein the activity data includes one or more of: GPS data indicating that the user is near or at the merchant; pre-purchase data indicating that a user is going to conduct the transaction with the merchant; third party data indicating that the user has logged into a third party application; suspicious transaction data; the user adding items to a virtual shopping cart; a user bank card associated with the user was swiped; and transaction value variance data (see paragraphs 0013, 0054,  0073, Figure 4, Examiner’s note: receiving data from an authorization request from a reader terminal.  
	As per claim 13, Carlson teaches
	wherein the historical data associated with the merchant comprises rating or review information about the merchant (see paragraphs 0013, 0015, 0054, Examiner’s note: taking into account information about the merchant like merchant type or merchant location).
	As per claim 14, Carlson teaches 	wherein the predetermined fraud threshold is set by the user (see paragraphs 0012, 0013, 0054, 0063, and 0085 Examiner’s note: teaches scores may be take into account various factors like location of merchant, type of merchant, or amount purchased and weightings which are used to generate a score, and if the score is over a certain threshold an alert is sent to the user, where the threshold is set by the user).
	As per claim 15, Carlson teaches A non-transitory computer readable medium storing instructions, that when executed by one or more processors implement a method for: (see paragraphs 0018 and 0066, Examiner’s note: software running on a computer to perform the operations of Carlson).
	receiving activity data relating to an activity of a user interacting with a merchant; identifying the merchant based on location-based data; analyzing historical data related to the merchant; generating reputation scores for both the user and the merchant based on the historical data; comparing the reputation scores to a predetermined fraud threshold; determining whether the reputation scores exceed the predetermined fraud threshold; (see paragraphs 0012, 0013, 0054, 0063, and 0085, Examiner’s note: teaches scores may be take into account various factors like location of merchant, type of merchant, or amount purchased and weightings which are used to generate a score, and if the score is over a certain threshold an alert is sent to the user).
	determining a transactional score for the activity based on the activity data; determining, prior to initiation of a transaction with the merchant, whether the transactional score and reputation score triggers a fraud transaction alert; (see paragraphs 0015, 0041, and 0064-0065, Examiner’s note: teaches taking into account additional information like coupons redeemed to determine fraud, would also read on how the system determines to generate coupons as discussed in the above paragraphs).
	configuring a display associated with the user to present an alert message to the user prior to the initiation of the transaction, wherein the alert message includes a plurality of options for the user to select to receive additional information regarding an alert; (see abstract and paragraphs 0016, 0030, 0056, 0060, Examiner’s note: teaches sending alerts to a user’s cell phone based on calculations of possible transactions).
	receiving an indication of a user preference as it relates to at least one of the plurality of options; and transmitting an updated message to the user, wherein the updated message is based on the indication of the user preference (see paragraphs 0041, 0056, and Figures 1A-1B, Examiner’s note: teaches allowing a user to halt a transaction as well as downloading and displaying coupons).
	As per claim 16, Carlson teaches
	further comprising, determining whether the transaction is suspicious based on at least one of a deviation of an amount of the transaction from a normal or average amount, a location of the transaction, a type of the transaction, or a frequency of the transaction, in response to receiving the activity data relating to an activity of the user interacting with the merchant (see paragraphs 0013, 0015, 0041, and 0054, Examiner’s note: teaches various factors that can be used to determine a potential fraudulent transaction including amount , location of transaction, type of transaction, frequency transaction, user interactions, etc.  While the Examiner has mapped to multiple alternatives in the effects of compact prosecution only one is required by the claims).
	As per claim 19, Carlson teaches
	 wherein the activity data includes one or more of: GPS data indicating that the user is near or at the merchant; pre-purchase data indicating that a user is going to conduct the transaction with the merchant; third party data indicating that the user has logged into a third party application; suspicious transaction data; the user adding items to a virtual shopping cart; a user bank card associated with the user was swiped; and transaction value variance data (see paragraphs 0013, 0054,  0073, Figure 4, Examiner’s note: receiving data from an authorization request from a reader terminal.  While the Examiner has mapped to more than one of the alternatives above in the efforts of compact prosecution, only one is required by the claims).
	As per claim 20, Carlson teaches
	wherein the historical data associated with the merchant comprises rating or review information about the merchant (see paragraphs 0013, 0015, 0054, Examiner’s note: taking into account information about the merchant like merchant type or merchant location).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (United States Patent Application Publication Number: US 2012/0259784) further in view of Scott (United States Patent Application Publication Number: US 2007/0078699). 
	As per claim 3, Carlson teaches
	wherein the updated message includes instructions to display a coupon  related to the merchant on the display (see paragraphs 0015, 0041, 0064-0065 and Figures 1A-1B, Examiner’s note: downloading and displaying coupons).
	Carlson does not expressly teach displaying ratings or reviews of the merchant. 
	However, Scott et al. which is in the art of merchant reputations determined from reviews from reviewers (see paragraphs 0001-0002 and 0012) teaches displaying ratings or reviews of the merchant (see paragraph 0015, Examiner’s note: the review server may respond to a request relating to a specific product by obtaining the product information, merchant information, a selection of the reviews on that product and/or merchant, and cumulative ratings for the product, for display to the user). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Carlson with the aforementioned teachings from Scott et al. with the motivation of providing a way to provide additional beneficial merchant information for a user to make an informed decision known to be provided to a user (see Scott et al. paragraph 0015), when providing various merchant information for a user to make an informed decision to the user (see Carlson paragraphs 0013, 0054, and Figures 1A-1B) is known.  
	As per claim 10, Carlson teaches
	wherein the updated message includes instructions to display a coupon  related to the merchant on the display (see paragraphs 0015, 0041, 0064-0065 and Figures 1A-1B, Examiner’s note: downloading and displaying coupons).
	Carlson does not expressly teach displaying ratings or reviews of the merchant. 
	However, Scott et al. which is in the art of merchant reputations determined from reviews from reviewers (see paragraphs 0001-0002 and 0012) teaches displaying ratings or reviews of the merchant (see paragraph 0015, Examiner’s note: the review server may respond to a request relating to a specific product by obtaining the product 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Carlson with the aforementioned teachings from Scott et al. with the motivation of providing a way to provide additional beneficial merchant information for a user to make an informed decision known to be provided to a user (see Scott et al. paragraph 0015), when providing various merchant information for a user to make an informed decision to the user (see Carlson paragraphs 0013, 0054, and Figures 1A-1B) is known.  
	As per claim 17, Carlson teaches
	wherein the updated message includes instructions to display a coupon related to the merchant on the display (see paragraphs 0015, 0041, 0064-0065 and Figures 1A-1B, Examiner’s note: downloading and displaying coupons).
	Carlson does not expressly teach displaying ratings or reviews of the merchant. 
	However, Scott et al. which is in the art of merchant reputations determined from reviews from reviewers (see paragraphs 0001-0002 and 0012) teaches displaying ratings or reviews of the merchant (see paragraph 0015, Examiner’s note: the review server may respond to a request relating to a specific product by obtaining the product information, merchant information, a selection of the reviews on that product and/or merchant, and cumulative ratings for the product, for display to the user). 
.  

15.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (United States Patent Application Publication Number: US 2012/0259784) further in view of Scott (United States Patent Application Publication Number: US 2007/0078699) further in view of Kingston et al. (United States Patent Application Publication Number: US 2013/0041821). 
As per claim 4,  Carlson et al. teaches 
further comprises receiving an indication that the user wants to proceed or cancel the transaction, (see paragraph 0056, Examiner’s note:  a user may have the option of responding to the transaction notification message, where the response can include an indicator so that the transaction is halted, delayed, or flagged).
Carlson et al. in view of Scott does not expressly teach in response to the updated message.
However, Kingston et al. which is in the art messaging a user about a potential fraud and authorizing the transaction after receiving a prompt from the user of in response to the updated message (see paragraphs 0064-0065, Examiner’s note: teaches sending multiple messages or types of communications to confirm consent regarding a particular transaction). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. in view of Scott with the aforementioned teachings from Kingston et al. with the motivation of providing a way to confirm or suspend a transaction through the use of multiple messages (see Kingston et al. paragraphs 0064-0065), when providing the user with multiple options is known (see Carlson et al. paragraphs 0056, 0041, and Figures 1A-1B). 
	As per claim 11, Carlson et al. teaches
	further comprises receiving an indication that the user wants to proceed or cancel the transaction,  (see paragraph 0056, Examiner’s note:  a user may have the option of responding to the transaction notification message, where the response can include an indicator so that the transaction is halted, delayed, or flagged).
Carlson et al. in view of Scott does not expressly teach in response to the updated message.
However, Kingston et al. which is in the art messaging a user about a potential fraud and authorizing the transaction after receiving a prompt from the user of their consent (see abstract) teaches in response to the updated message (see 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Carlson et al. in view of Scott with the aforementioned teachings from Kingston et al. with the motivation of providing a way to confirm or suspend a transaction through the use of multiple messages (see Kingston et al. paragraphs 0064-0065), when providing the user with multiple options is known (see Carlson et al. paragraphs 0056, 0041, and Figures 1A-1B). 
	As per claim 18, Carlson teaches
	further comprises receiving an indication that the user wants to proceed or cancel the transaction,  (see paragraph 0056, Examiner’s note:  a user may have the option of responding to the transaction notification message, where the response can include an indicator so that the transaction is halted, delayed, or flagged).
Carlson et al. in view of Scott does not expressly teach in response to the updated message.
However, Kingston et al. which is in the art messaging a user about a potential fraud and authorizing the transaction after receiving a prompt from the user of their consent (see abstract) teaches teach in response to the updated message (see paragraphs 0064-0065, Examiner’s note: teaches sending multiple messages or types of communications to confirm consent regarding a particular transaction). 
. 
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Zoldi et al. (United States patent Application Publication Number: US 2010/0228580) teaches determining whether an activity is fraudulent based on a frequency variable (see abstract and Figure 3) 
	b.	Nightingale et al. (United States Patent Application Publication Number: US 2010/0241535) teaches an alert recipient receives an account alert after an account activity satisfies criteria of an alert rule (see abstract) 
	c.	Corner (United States Patent Application Publication Number: US 2012/0295580) teaches systems and methods for facilitate fraud detection in payments made via mobile communications (See abstract) 
	d.	Gallo et al. (United States Patent Application Publication Number: US 2013/0282562) teaches systems and methods for preventing fraudulent purchases (see abstract) 
Ganti (United States Patent Number: US 8,719,166) teaches system for detecting fraud in a merchant transaction (see abstract) 
	f.	 Dean et al. (United States Patent Number: US 8,856,894) teaches system that automatically monitors and authenticates an individual’s online transactions or activities to prevent fraud (see abstract) 
	g.	Burger et al. (United States Patent Number: US 9,106,691) teaches a system for monitoring an account of a user with an online service provider and sending a user a communication based on the determined risk level or user preference (see abstract) 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621